Title: From George Washington to Charles Cotesworth Pinckney, 12 September 1796
From: Washington, George
To: Pinckney, Charles Cotesworth


        
          My dear Sir,
          Philadelphia 12th Sept. 1796.
        
        After furnishing you with the following copies of Letters, it is scarcely necessary to add any thing by way of explanation of my motives for doing it.
        However, I will briefly add that, from the arrival of Mr Gouvr Morris in Europe, up to the date of his last letter to me in June of the present year, I have received much interesting and useful information from him, relative to the political state of things on the other side of the Atlantic: That from the multiplicity of business with which I have been continually overwhelmed, I very rarely acknowledged the receipt of his letters: But upon receiving that of the 3d of July 1795 (copy of which follows) I was struck, forcibly with the idea, as well from the style and manner, as from its being to a single subject, that it had, or was intended to have passed under the eye of Lord Grenville; although no intimation thereof was given to me.
        Under this impression, it was natural to suppose that my answer, or the result of it would also be communicated to that Minister; I resolved therefore to frame it accordingly, that Lord Grenville might find from that mode, as well as from ordinary

course of official communications, in what light the people of this Country viewed the conduct of his towards it.
        I little expected indeed, that a private letter of mine, to a friend, would have found a place in the Bureau of the French Directory. Less should I have suspected, that any exception would, or could have been taken at the Sentiments expressed in the one that has got there. But as intimations of the contrary have been given in Colonel Monroes letter, I have thought it expedient to furnish you with all the documents relative thereto, with this short history of the rise & progress of it; that you might be enabled, if more is said on the Subject, and occasion should require it, to set the matter right by a plain and simple statement of facts. With very great esteem & regard I am—my dear Sir Your Obedt & Affecte
        
          Go: Washington
        
      